McMurray, Presiding Judge.
A. N. S. was 16 years of age when he was charged, via petition of delinquency, with committing acts upon a 16-year-old victim constituting the offense of rape were he 17 years of age at the time of the occurrence. The case was tried before the juvenile court judge. A. N. S. testified that he experienced sexual intercourse with the victim and that the sex act was consensual. The victim testified that A. N. S. forced himself upon her and that she resisted.
A. N. S. was found to be delinquent and in need of treatment and rehabilitation for committing the acts alleged in the petition. This appeal followed. Held:
In three enumerations, A. N. S. challenges the sufficiency of the evidence and argues that the victim’s testimony is insufficient to au*202thorize his adjudication of delinquency. This argument is without merit.
Decided September 13, 1991.
Richard Dickson, Vicki C. Affleck, for appellant.
Harry N. Gordon, District Attorney, Steve C. Jones, Assistant District Attorney, for appellee.
“The credibility of the witnesses is solely a question for the trier of fact. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980).” In the Interest of W. N. N., 196 Ga. App. 30, 31 (1) (395 SE2d 354). In the case sub judice, the victim testified that she “bit [A. N. S.] on his face [during the sexual assault] and then when he wouldn’t stop, [that she] just started scratching him on his back.” Detective Monty Mohr of the City of Athens Police Department testified that he interviewed A. N. S. within 11 days after the alleged delinquent act and discovered “some type of abrasion or injury to the left side of [A. N. S.’s] face ...” and “scratches on his back.” This evidence was sufficient to authorize the juvenile court’s finding, beyond a reasonable doubt, that A. N. S. committed the delinquent act alleged in the petition. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); In the Interest of A. B., 194 Ga. App. 665, 666 (2) (391 SE2d 683).

Judgment affirmed.


Sognier, C. J., and Andrews, J., concur.